Name: Council Regulation (EEC) No 1217/89 of 3 May 1989 fixing for the 1989/90 marketing year the amount of the aid for durum wheat
 Type: Regulation
 Subject Matter: economic policy
 Date Published: nan

 No L 128 / 6 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1217/89 of 3 May 1989 fixing for the 1989/90 marketing year the amount of the aid for durum wheat intervention price for durum wheat on producers incomes , the aid for the 1989 /90 marketing year should be increased ; Whereas the rules regarding the alignment of aid as laid down in Article 79 (2 ) of the Act of Accession mean that for Spain the amount of aid to be fixed should be that laid down in this Regulation , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1 975 on the common organization of the market in cereals ( J ), as last amended by Regulation (EEC) No 1213 / 89 ( 2 ), and in particular Article 10 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas the purpose of the aid for durumwheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural production ; whereas these areas were specified by Council Regulation (EEC) No 3103 /76 of 16 December 1976 on aid for durum wheat ( 6 ), as last amended by Regulation (EEC) No 1216/ 89 ( 7 ); whereas , to cushion the impact of the reduction in the HAS ADOPTED THIS REGULATION: Article 1 For the 1989 / 90 marketing year , the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 is hereby fixed for the regions listed in the Annex to Regulation (EEC) No 3103 / 76 at :  ECU 158,98 per hectare for the Community of Ten , and  ECU 80,61 per hectare for Spain . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1989 / 90 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 5 . ( 4 ) OJ No C 120 , 16 . 5 . 1989 . ( s ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( 6 ) OJ No L 351 , 21 . 12 . 1976 , p. 1 . ( 7 ) See page 5 of this Official Journal .